DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 3-4 and 6-11 are pending wherein claims 1, 3-4 and 6-9 are amended, claims 2 and 5 are canceled and claims 10-11 are new. 

Status of Previous Objections
	The previous objection of claim 9 for informalities is withdrawn in view of the Applicant’s amendment to claim 9. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ishigami et al. (JP 2002-060934) in view of Hayashi et al. (EP 0 834 594 A1). 
In regard to claims 1 and 3, Ishigami et al. (JP ‘934) discloses a high purity tantalum sputtering target containing 0.001 to 20 ppm of at least one element selected from silver, gold and copper each having self-sustaining discharge characteristics. Ishigami et al. (JP ‘934) further discloses that the 
With respect to the recitation “recycled” in claim 1 and subsequent claims, Ishigami et al. (JP ‘934) does not specify a process for regenerating sputtering targets although the need to make new or replenish old sputtering targets would have been obvious to one having ordinary skill in the art. 
Hayashi et al. (EP ‘594) teaches that targets can be recycled after use by pressing them together with a newly added powder of the same composition to compensate for their regional losses from consumption in the same manner as their production which would provide an economic advantage. (page 4, lines 15-28). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the processing of the sputtering targets, as disclosed by Ishigami et al. (JP ‘934), by pressing them together with newly added powder of the same composition, as disclosed by Hayashi et al. (EP ‘594), in order to compensate for the regional losses and provide an economic advantage, as disclosed by Hayashi et al. (EP ‘594) (page 4, lines 15-28). 
Still regarding claim 3, neither Ishigami et al. (JP ‘934) nor Hayashi et al. (EP ‘594) require the presence of oxygen and therefore would read on the claim. 
	With respect to the recitation “wherein, in X-ray diffraction patterns obtained from X-ray diffraction measurement in a surface and a thickness direction of the recycled sputtering target, a combination of a first crystal plane having the highest peak intensity, a second crystal plane having the second highest peak intensity, and a third crystal plane having the third highest peak intensity are identical to a combination of the first crystal plane, the second crystal plane, and the third crystal plane 
	With respect to the recitation “wherein the recycled sputtering target is formed by a method comprising: surface-treating a first face and a scrap material including a second face to expose at least one selected from the group consisting of the first and second faces and remove at least one selected from the group consisting of a part of the used sputtering target and a part of the scrap material by 1 mm or more in an inward direction from at least one selected from the group consisting of the first and second faces, the used sputtering target and the scrap material each consisting of the first and second faces, the used sputtering target and the scrap material each containing a metal element, and the first and second faces each having uniform metallic color, melting the at least one selected from the group consisting of the used sputtering target and the scrap material after the surface treatment to form an ingot; and forming the recycled sputtering target by subjecting the ingot to forging, rolling, heat treating, and machining, wherein the at least one selected from the group consisting of the used sputtering target and the scrap material is surface-treated by at least one selected from the group consisting of a pickling removal and a mechanical removal, the pickling removal being performed using a mixture containing at least two acids selected from the group consisting of hydrofluoric acid, nitric acid, hydrochloric acid, and acetic acid” in claim 6, the Examiner notes that even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from product of the prior art, the claim is unpatentable even though the prior product was made by a different process and since Ishigami et al. (JP ‘934) in view of Hayashi et al. (EP ‘594) suggest recycling sputtering targets after use, these references would read on the claim. MPEP 2113. 

	With respect to the recitation “wherein the at least one selected from the group consisting of the used sputtering target and the scrap material is melted using at least one melting method selected from the group consisting of electron-beam melting, plasma-arc melting, and cold crucible induction melting” in claim 8, the Examiner notes that even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from product of the prior art, the claim is unpatentable even though the prior product was made by a different process and since Ishigami et al. (JP ‘934) in view of Hayashi et al. (EP ‘594) suggest recycling sputtering targets after use, these references would read on the claim.. MPEP 2113. 
	With respect to the recitation “wherein the at least one selected from the group consisting of the used sputtering target and the scrap material is melted using at least one melting method selected from the group consisting of the electron-beam melting and the cold crucible induction melting under a 1.0 x 10-1 Pa degree of vacuum or less” in claim 9, the Examiner notes that even though product-by-process claims are limited and defined by the process, determination of patentability is based on the 
In regard to claim 11, Ishigami et al. (JP ‘934) discloses wherein nickel and aluminum would be included in the sputtering target [0012]. 

Claims 1, 3-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over McTiernan et al. (US 2002/0170389) in view of Hayashi et al. (EP 0 834 594 A1).
	In regard to claim 1, McTiernan et al. (‘389) discloses a silicon base binary alloy of prealloyed powder having less than 10% aluminum, excluding zero and impurity elements such as zirconium that would be used to form a sputtering target (abstract, Table 1 and [0007-0008]).
	With respect to the recitation “wherein the aluminum satisfies that aluminum amounts in the surface and the thickness direction of the target are within a range of +40% or less with respect to an average value of an aluminum amount in the entire sputtering target” in claim 1, McTiernan et al. (‘389) discloses wherein the consolidated article is characterized by a high degree of uniformity throughout the structure of the article such that the targets provide conductive, scratch resistant and glare resistant coatings ([0004] and [0009]). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to control the uniformity of the composition such that the desired degree of conductivity, scratch resistance and glare resistance can be achieved. MPEP 2144.05 II. 
With respect to the recitation “recycled” in claim 1 and subsequent claims, McTiernan et al. (‘389) does not specify a process for regenerating sputtering targets although the need to make new or replenish old sputtering targets would have been obvious to one having ordinary skill in the art. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the processing of the sputtering targets, as disclosed by McTiernan et al. (‘389), by pressing them together with newly added powder of the same composition, as disclosed by Hayashi et al. (EP ‘594), in order to compensate for the regional losses and provide an economic advantage, as disclosed by Hayashi et al. (EP ‘594) (page 4, lines 15-28). 
	In regard to claim 3, McTiernan et al. (‘389) discloses less than 10% aluminum (abstract and [0007-0008]). Additionally, McTiernan et al. (‘389) discloses impurity contents of copper (Table 1). 
	With respect to the recitation “wherein, in X-ray diffraction patterns obtained from X-ray diffraction measurement in a surface and a thickness direction of the recycled sputtering target, a combination of a first crystal plane having the highest peak intensity, a second crystal plane having the second highest peak intensity, and a third crystal plane having the third highest peak intensity are identical to a combination of the first crystal plane, the second crystal plane, and the third crystal plane in data of Power Diffraction File” in claim 4, since McTiernan et al. (‘389) in view of Hayashi et al. (EP ‘594) discloses a substantially similar composition and suggests recycling sputtering targets, substantially similar x-ray diffraction patterns would be expected. MPEP 2112.01 I. 
With respect to the recitation “wherein the recycled target is formed by a method comprising: surface-treating at least one selected from the group consisting of a used sputtering target including first face and a scrap material including a second face to expose at least one selected from the group consisting of the first and second faces and remove at least one selected from the group consisting of a part of the used sputtering target and a part of the scrap material by 1 mm or more in an inward 
With respect to the recitation “wherein the pickling removal is performed using the mixture containing the hydrofluoric acid having a first mixture ratio and the nitric acid having a second mixture ratio higher than the first mixture ratio” in claim 7, the Examiner notes that even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113. McTiernan 
With respect to the recitation “wherein the at least one selected from the group consisting of the used sputtering target and the scrap material is melted using at least one melting method selected from the group consisting of electron-beam melting, plasma-arc melting, and cold crucible induction melting” in claim 8, the Examiner notes that even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113. McTiernan et al. (‘389) in view of Hayashi et al. (EP ‘594) discloses recycling sputtering targets of the same composition and therefore the claimed features would be expected. MPEP 2112.01 I. 
With respect to the recitation “wherein the at least one selected from the group consisting of the used sputtering target and the scrap material is melted using at least one melting method selected from the group consisting of the electron-beam melting and the cold crucible induction melting under a 1.0 x 10-1 Pa degree of vacuum or less” in claim 9, the Examiner notes that even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113. McTiernan et al. (‘389) in view of Hayashi et al. (EP ‘594) discloses recycling sputtering targets of the same composition and therefore the claimed features would be expected. MPEP 2112.01 I. 

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 6,497,797) 
In regard to claims 1 and 10, Kim (‘797) discloses a method of forming a sputtering target that includes determining a wear profile that corresponds to the shape of the used sputtering target surface after the target is subjected to the war of having material sputtered therefrom and adding the maximum difference to the sputtering uniformity datapoints to generate a desired target surface profile (abstract and column 2). Kim (‘797) further discloses wherein the formed sputtering target would include metals such as titanium, aluminum and copper (claim 11). 
	With respect to the recitation “at least one impurity element selected from the group consisting of oxygen, iron, aluminum and copper” in claim 1, Kim (‘797) does not require a minimum content of aluminum or copper and therefore the scope would include contents thereof in the impurity amount. 
	With respect to the recitation “wherein the aluminum satisfies that aluminum amounts in the surface and the thickness direction of the recycled sputtering target are within a range of +40% or less with respect to an average value of an aluminum amount in the entire recycled sputtering target, and wherein the copper satisfies that copper amounts in the surface and the thickness direction of the recycled sputtering target are within a range of +40% or less with respect to an average value of a copper amount in the entire recycled sputtering target” in claim 1, Kim (‘797) discloses achieving a uniform target in order to provide a uniform sputtered film (column 6). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to achieve a uniform target having uniform contents of elements such as titanium, aluminum and copper in order to provide a uniform sputtered film. MPEP 2144.05 II. 

Response to Arguments
Applicant's arguments filed March 17, 2021 have been fully considered but they are not persuasive. 

In response, the Examiner notes that Hayashi et al. (EP ‘594) teaches that targets can be recycled after use by pressing them together with a newly added powder of the same composition to compensate for their regional losses from consumption in the same manner as their production which would provide an economic advantage. (page 4, lines 15-28). Additionally, Ishigami et al. (JP ‘934) further discloses that the variability in the contents of the elements having self-sustaining discharge characteristics is regulated to less than or equal to 30% as the whole target (abstract) and McTiernan et al. (‘389) discloses wherein the consolidated article is characterized by a high degree of uniformity throughout the structure of the article such that the targets provide conductive, scratch resistant and glare resistant coatings ([0004] and [0009]). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to control the uniformity of the composition such that the desired degree of conductivity, scratch resistance and glare resistance can be achieved. MPEP 2144.05 II.
Second, the Applicant primarily argues that the sputtering target of Ishigami et al. (JP ‘934) is not a recycled sputtering target but rather a virgin sputtering target and does not employ a used sputtering target. 
In response, the Examiner notes that if one having ordinary skill in the art follows the suggestions of Ishigami et al. (JP ‘934), one having ordinary skill in the art will use the sputtering target of Ishigami et al. (JP ‘934) to sputter, but after sputtering, the target will be worn and damaged. Hayashi 
Third, the Applicant primarily argues that the sputtering target of McTiernan et al. (‘389) is not a recycled sputtering target but rather a virgin sputtering target and does not employ a used sputtering target. 
In response, the Examiner notes that if one having ordinary skill in the art follows the suggestions of McTiernan et al. (‘389), one having ordinary skill in the art will use the sputtering target of McTiernan et al. (‘389) to sputter, but after sputtering, the target will be worn and damaged. Hayashi et al. (EP ‘594) teaches that targets can be recycled after use by pressing them together with a newly added powder of the same composition to compensate for their regional losses from consumption in the same manner as their production which would provide an economic advantage. (page 4, lines 15-28).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSEE R ROE/Primary Examiner, Art Unit 1796